DETAILED ACTION
This communication is responsive to the application # 17/065,490 filed on October 07, 2020. By preliminary amendment Claims 1-20 are pending and are directed toward EMERGENCY INFORMATION ACCESS ON PORTABLE ELECTRONIC DEVICES.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Bumiller et al. (US 2012/0017287, priority July 13, 2006.), hereinafter referred to as Bumiller.
As per claim 1, Bumiller teaches a method for enabling an individual to access emergency information associated with a registered user of a computing device (the information access system 25 is used to store and provide access to in case of emergency (ICE) information. Bumiller, [0029]), the method comprising, at the computing device:
receiving, while the computing device is operating under a locked state, a request to display an emergency information user interface (UI) (Advantageously, a predetermined key stroke may be used to unlock the information. I.e., a locked device may be unlocked to provided the information, or access to information that is secured in an unlocked device may be provided. Examples of locking conditions are further described below. Bumiller, [0028]); and
displaying the emergency information UI to enable the individual to: access the emergency information, and/or access one or more emergency contacts associated with the registered user (there is provided a portable device comprising a display for displaying in case of emergency information, a man-machine interface for receiving requests for the in case of emergency information, a processor coupled to the display and to the man-machine interface and including the access module for accessing in case of emergency information in dependence upon a predetermined operation, and a memory including in case of emergency information. Bumiller, [0024]).
As per claim 2, Bumiller teaches the method of claim 1, wherein the emergency information includes at least one of a blood type, a medical condition, allergies, or existing medications associated with the registered user (The ICE User file would provide the [cell phone] user's information: Name Address Country Time Zone Language(s) Phone number Mobile number Traveller's group info Blood type Comment For emergency personnel. User may wish to add information on medical condition or other instruction for emergency personnel. User may also leave blank. Bumiller, [0074]).
As per claim 3, Bumiller teaches the method of claim 1, wherein the emergency information is designated by the registered user of the computing device as accessible to others when the computing device is operating under the locked state (Referring to FIG. 3 there is illustrated in an information flow diagram an example of loading ICE information (30), in accordance with an embodiment of the ICE system. In the method 30 of FIG. 3 various portable devices are considered for loading ICE information. A user 32 may use any one of a number of different approaches depending upon the type of device and the resources available to the user. Bumiller, [0031]).
As per claim 4, Bumiller teaches the method of claim 1, wherein each emergency contact of the one or more emergency contacts is associated with at least a name and a phone number of the emergency contact (Bumiller,Fig. 4a).
As per claim 5, Bumiller teaches the method of claim 4, wherein a particular emergency contact of the one or more emergency contacts is accessed in response to receiving a selection of the particular emergency contact (cycles through ICE 1 through ICE n Allows selection of any ICE entry with full details, Bumiller,Fig. 4a).
As per claim 6, Bumiller teaches the method of claim 5, wherein accessing the particular emergency contact of the one or more emergency contacts comprises: initiating a phone call using the phone number associated with the particular emergency contact (For example, a device owner is on an Alaskan tour. He prefers that his wife be contacted first, the tour guide next, and a friend on the tour third. The device owner may have chosen the ICE idle display of 76, or could have simply chosen the screen of 82a as the ICE idle screen. In either event, when the medical or emergency responders reach the screen shown in 82b after they have tried his wife, they may be able to conclude based on the location of the emergency (for example, if it occurs in the Los Angeles airport) that he has either completed or not yet started his  tour, and look for additional ICE contacts near Los Angeles. They could also see if he has his own contact information stored in ICE and take that into account in their next steps. If, alternately, the emergency occurred in Alaska, they could try and contact the tour guide if they were unable to contact his wife. All of these options that are provided by way of example, illustrate the versatility of the information access system 25. Bumiller, [0041]).
As per claim 7, Bumiller teaches the method of claim 1, wherein, prior to displaying the emergency information UI, the computing device displays a lock screen UI that enables an input of a passcode to cause the computing device to transition into operating under an unlocked state (ICE Idle Screens, Bumiller, Fig. 4a).
Claims 8-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of each of: US patents No. 9,841,872, 10,241,642, 10,802,669.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 1-20 of the instant application correspond to elements of claims of each of: US patents No. 9,841,872, 10,241,642, 10,802,669. The above claims of the present application would have been obvious over claims of each of: US patents No. 9,841,872, 10,241,642, 10,802,669 because each element of the claims of the present application is anticipated by the claims of the claims of each of: US patents No. 9,841,872, 10,241,642, 10,802,669 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492